Thdmpbdn Salinas
                                Ridkers &                 McDermdtt. llp
                            8140 N. MOPAC | WESTPARK 4, SUITE 250 | AUSTIN TX 78759
MARSHALL A, THOMPSON                                                                                     EMILY S. RICKERS
CARLOS G. SALINAS                                                                              JAMES GERARD MCDERMOTT. II         ,   ,


May 7, 2015
                                                                                                                     -<
                                                                                                                 -



Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200                                                                               --       ^T        -
San Antonio, Texas 78205-3037                                                                                                 •




                                                                                                                C/7
                                                                                                                CO

         Re:       Robert Alan Queeman v. State of Texas, Cause No. 04-15-00015-CR

Dear Appellate Court:

       Enclosed please find three blank CDs and a self-addressed stamped envelope. Please send
a copy of the court reporter's record to our office at your earliest convenience. Should you have
any questions please contact us at (512) 201-4083. Thank you for your assistance in this matter.

                                                                           Res&e



                                                                           James G. McDermott, II
                                                                           Attorney at Law
           ^




                       JS




                        MAIN LINE 512.201.4083   I   FAX 512.298.1129WWW.CENTRALTEXASLAWVERS.CO,W